 OTIS HOSPITAL173Otis Hospital and Massachusetts Hospital WorkersUnion, Local 880, Service Employees InternationalUnion, AFL-CIO. Case -CA 10931January 24, 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn September 27, 1978, Administrative Law JudgeDavid S. Davidson issued the attached SupplementalDecision in this proceeding.' Thereafter. the GeneralCounsel filed exceptions and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Otis Hospital, Cam-bridge, Massachusetts, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.227 NLRB 53 (1976). enfd. 559 F.2d 1201 ( Ist Cir. 1977)2 The General Counsel excepted to the interest rate ordered on backpa5The Administrative Law Judge provided for 6 percent per annum which wasthe rate ordered in the underlying Decision. As that Decision has beenenforced b the Court of Appeals there is no basis for appl)ing a differentrate in this Supplemental Decision See Florida Steel Corporiaon. 234NLRB 1089 (1978)SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEDAVID S DAVIDSON. Administrative Law Judge: On De-cember 7, 1976, the Board issued its Decision and Order inthis case finding, inter alia. that on and since June 19, 1975,Respondent refused to employ Evelyn Merowski, a nursesaide, on the night shift because of her union activity there-by violating Section 8(a)(3) and (1) of the Act.' The Board1227 NIRB 53240 NLRB No 21ordered that she be offered immediate and full reinstate-ment on the night shift to the job of nurses aide, or a sub-stantially equivalent position and that she be made wholefor any loss of pay or other benefits suffered by reason ofthe discrimination against her. On August I, 1977. theUnited States Court of Appeals for the First Circuit en-forced the Board's Order. Thereafter a controversy aroseover the amount of backpay due under the terms of theorder, and the Acting Regional Director on November 28.1977, issued a backpay specification and notice of hearing.Respondent filed an answer raising issues as to whether theclaimant forfeited the right to any backpay because of will-ful loss of earnings or failure to make diligent efforts toseek interim employment.2A hearing on the backpay specification was held beforeme at Boston, Massachusetts, on April 5 and 6, 1978, atwhich the claimant Evelyn Merowski appeared as a witnessand was cross-examined by Respondent. At the hearingRespondent sought a continuance for the purpose of inves-tigating the efforts of the claimant to obtain interim em-ployment as disclosed by her testimony at the hearing. In-asmuch as counsel for the General Counsel had disclosedinformation from his files concerning the claimant's effortsto obtain interim employment to Respondent's counsel amenth in advance of the hearing, the motion was denied.However, as the claimant testified that she had applied aton- nursing home which was not named in the informationfurnished before the hearing, Respondent was given leaveto move to reopen the hearing upon a showing accompa-nied by an affidavit that a further hearing would produceevidence material to the issues in this case. Subsequently,Respondent moved to reopen the hearing, and the motionwas denied.3The General Counsel and Respondent havefiled post-hearing briefs.Upon the entire record in the case including my observa-tion of the witnesses and their demeanor I make the follow-ing:FINDINGS AND CONCLUSIONSI BACKGROUND AND INTRODUCTIONEvelyn Merowski, an experienced nurse's aide, was em-ployed by Respondent on its day shift until January 1975.At that time she went on maternity leave. In May 1975 herbaby was born, and in June 1975 she sought reinstatementon the night shift on which there were openings at the time.In its earlier Decision in this case the Board found thatbecause of the necessity of providing for her baby's care.Merowski was only able to work nights and that Respon-The answer also raised an issue as to the average weekly earnings re-celied by the claimant before the discrimination against her. That issue wasresolved bh stipulation at the hearing on the basis of which the backpaspecification was amended. Respondent also raised an issue as to theclaimant's interim earnings and employment but presented no evidence withrespect thereto.The motion and the order dening it have been receired n eidence asAL.J Fxhs I and 2. respectively In accord with arrangements at the hearing,Respondent also submitted its ehibit 7. a map and a list of hospitals in theSomerville-(Camhridge Massachusetts area. and its exhibit 8. a summar of.ddseriinements from the osion Globe hese exh;hits have been receivedOTIS HOSPITAL 173 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent's refusal to reemploy her on the night shift was basedon her union activities.The backpay period runs from June 19, 1975. to Septem-ber 6, 1977, when Merowski enrolled in nursing school andbecame unavailable for employment. During the backpayperiod, Merowski lived in Somerville, Massachusetts. Forpurposes of this Decision the backpay period will be con-sidered in three parts-the period from June 19, 1975, untilJanuary 1976, when Merowski was unemployed: the pe-riod from January 1976 until February 1977, when Merow-ski worked at Reagan's Convalescent Home; and the pe-riod from February 1977 until September 6, 1977, whenMerowski was again unemployed.II JUNE 1975 rO JANUARY 1976As is usual in backpay proceedings, Merowski was calledas a witness by the General Counsel and was questionedbriefly as to her efforts to obtain employment and her in-terim employment. In response to questions of counsel forthe General Counsel, Merowski testified that following Re-spondent's refusal to reinstate h:r on the night shift shemade efforts to find work elsewhere as a nurses aide andthat in the course of those efforts she filied applicationswith two Somerville nursing homes, Clarendon Hill Nurs-ing Home and Reagan's Convalescent Home where shewas hired. Respondent's counsel cross-examined Merowskiextensively as to the places where she filed applications foremployment, but more tangentially as to other effortsmade by Merowski to find employment. In the course ofher cross-examination and further examination by counselfor the General Counsel, Merowski testified that she ap-plied to the Clarendon Hill Nursing Home in August, Sep-tember, or October 1975.4 and to Reagan's in January1976. She also testified that she made an additional appli-cation to Vernon Hall Nursing Home and that she believedshe did so in September 1975. Merowski testified that inaddition to making these applications she made telephonecalls to the Somerville Hospital twice between June 1975and January 1976 and to Central Hospital once during thatperiod. During this period she also read advertisements ina weekly Somerville paper and occasionally in the BostonGlobe. For the same reasons that Merowski sought to worknights for Respondent after her maternity leave, Merowskisought work only on evening or night shifts. Because shesought night work she also restricted her search to theSomerville-Cambridge area. Although counsel for the Gen-eral Counsel questioned Merowski about seeking unem-ployment compensation and visiting the State employmentoffice after her layoff from Reagan's. she was not asked by4 Clarendon iill Nursing Home was not identified in the materiall turnedover to Respondent before the hearing as an employer to whom Merowsklhad applied for employment before she went t work at Reagans. In sup-port of its motion to reopen the hearing Respondent attached it statementfrom the present director of nurses of (Clarendo n ill Nursing lHome to heeffect that in 1976 Merowski applied for a part-time job only on the evenilnor night shift and was rejected because (larendon Ill had no part-tinmejobs available Respondent contended that that this statement contradlcltedMerowski's testimony that she applied for a full-time job at larendon Ihllin the fall of 1975. Contrary to Respondent's contention ho ever, the state-ment does not indicate that Merowsk made no earlier application io (lar-endon Hill. 'Ihe motion was therefore deniedeither counsel whether she did so during the period fromJune 1975 to January 1976.Respondent's counsel identified a number of hospitalsand nursing homes in the Somerville and Cambridge areaother than those initially named by Merowski, and Merow-ski testified that she did not make applications to them.Merowski testified that she was aware that there wereagencies thourgh which nurses aides were hired but she didnot contact them because she understood that they did notpay well, did not know where to contact them, and be-lieved they hired only for duty in private homes.Respondent adduced no evidence to show the availabili-ty of any jobs for which Merowski was qualified other thana collection of newspaper advertisements which appearedin the Boston Globe. On six occasions between June 19.1975, and the time Merowski started work at Reagan's,advertisements placed by the Massachusetts RehabilitationHospital on Nashua Street in Boston appeared in the Bos-ton Globe seeking nurses aides with a minimum of 2 yearsexperience to work either from midnight to 8 a.m. or on allshifts. On November 30. 1975, Mt. Auburn Hospital inCambridge advertised for nursing assistants with I year'sexperience to work from 12:15 to 8:15 a.m. On November30, 975, Staff Builders Medical Services of Boston adver-tis.d openings for part-time and full-time nurses aides forstaff or private duty for hospital trained and experiencedapplicants. On November 30, 1975, Medi-Tem advertisedtemporary assignments available for hospital trained nurs-es aides with I year's experience. Other advertisementsduring this period showed on their faces that they were foropenings outside the Cambridge-Somerville area.It is well established that "in a backpay proceeding theburden is upon the General Counsel to show the grossamounts of backpay due. When that has been done, how-ever, the burden is on the employer to establish facts whichwould negative the existence of liability to a given employ-ee or which would mitigate that liability." s Specifically, theburden is on the employer to show willful loss of earningsor failure to make reasonable efforts to find interim em-ployment.6If any uncertainty remains, it is to be resolvedagainst the wrongdoer whose conduct made uncertaintyp( ssible.7Here the record is silent as to whether Merowski regis-tered with the State employment service before taking in-terim employment at Reagan's. While the number of appli-cations filed by Merowski was thoroughly explored bycounsel in examining Merowski, she was never asked if theefforts to find work which she described represented thefull extent of her efforts between June 1975 and January1976 to find other employment. The advertisements intro-duced by Respondent include only a single advertisementfor nurses aides in the Somerville-Cambridge area 8 whichappeared once in the Boston Globe during the relevantS: 1. R.B v. Bronn & Rsl ,i. r. .. 311 1 .2d 447. 454 (h (ir. 1963)' So,ihr, IIlolseJiold Pridu ts ( ),tfan .1, .203 N I.RB 81 (1973).L I. R.B v Miml ( .i- ( ,i ln (Bnrni 36i F.2d .361 F.2d 59. 572 57315th ('ir. 1966)I he rest either indicate openings in Boston ior at undisclosed locations.'irtlcularl ais Merowski's aailablit was mited to evening and nightshifts. he as not ohlialtcd to seek emiphloment In Boston i r generallt iithe neliropolitan Bston arca (;airrilrd ( oiiui/tutct /It w. louirpruledf. 2)NI.RB 4. 41 42 1975}. OTIS HOSPITAL175period. There is no evidence otherwise that there wereopenings for which Merowski was qualified in the Somer-ville-Cambridge area during this period. While the evi-dence may leave a question of whether Merowski couldhave been more diligent in seeking other employment, thehighest standard of diligence is not required and doubtsmust be resolved against Respondent.9I find that Merow-ski is entitled to the backpay set forth in the amended spec-ification for the period from June 1975 to January 1976.III JANUARY 1976 TO FEBRUARY 1977On or about January 13, 1976, Merowski was hired byReagan's Convalescent Home in Somerville as a nursesaide at the rate of $2.60 an hour. Merowski remained atReagan's until late February 1977, when she was laid off.When Merowski was hired, she was told that Reagan'sneeded a part-time nurses aide at the time but was prom-ised that she would be given full-time work when it becameavailable and that if the full-time nurses aide on her shifthired shortly' before her did not work out she would begiven a job. Shortly after Merowski started to work atReagan's she learned that the full-time nurses aide on the 3to I I p.m. shift intended to leave after a certain number ofmonths. At the time of her hire Merowski's normal hoursat Reagan's were from 3:30 to 8 p.m., and she worked thefull 3 to II p.m. shift when the regular nurses aide on thatshift was off duty. After some months on the job Merowskibegan to work regularly from 3 to II p.m.'°Merowski testified that while she was working part timeat Reagan's she was not interested in seeking full-time em-ployment elsewhere because she expected to receive full-time employment at Reagan's eventually and did not wantanother job because she had a job. However, during thatperiod she made one call in response to a newspaper adver-tisement for an opening which she discovered was too faraway.Contrary to Respondent's contention, acceptance of lessthan full-time employment at Reagan's by Merowski didnot disqualify her for backpay for the period of her part-time employment. The evidence shows that Merowskisought full-time employment at Reagan's and accepted thepart-time arrangement with a promise of future full-timeemployment which ultimately materialized. To deny Mer-owski any' backpay would convert her efforts to mitigateRespondent's backpay obligation into a penalty againsther.The question remains whether Merowski's net backpayshould be reduced because she worked less than 40 hours aweek during the first three quarters and part of the fourthquarter of 1976. Full-time work was not available to her atReagan's if she had wanted it, unlike the case in McCannSteel Company. Inc., 224 NLRB 607. 610-611 (1976), whereconstructive interim earnings were substituted for actualintenm earnings because the claimant failed to work as9 IL R B 4rduin, Mlanull, luring ( rp. 94 F 2d 420(. 423 ( I.t ( r1968). L R.B , Mianmi ( ,a-( ,la Bolhne ( mnipan. lqral1) Although Merowskl was uncertain hen her full-time emploinrent be-gan. the figures shon n Ihe hckpa? specification indicate thatl he beganI) work full ime durine the fourth quarter of 1976many hours as were available to him. Nor does it appearthat her employment was limited to a few days a weekleaving her free to seek employment elsewhere on otherdays when she was regularly available, unlike the case inJ. H. Rutter-Rex Manufacturing Company. Inc.. 158 NLRB1414. 1447 (1966), where gross earnings were reduced toreflect a partial willful loss of earnings because claimantsregularly worked I to 3 days a week without seeking addi-tional work on their free days. Rather it appears that Mer-owski worked 5 days a week from 4-1/2 to 8 hours a dayand was in a position similar, if not superior, to thoseclaimants in Rutter-Rex, supra at 1447-48. who worked ashort workweek and were given full backpay. I find ac-cordingly that Merowski is entitled to the backpay set forthin the amended specification for the period she worked atReagan's.IV FEBRUARY 1977 TO SPTEMBER 1977NMerowski testified that after her layoff from Reagan'sshe again made efforts to find work. In these efforts sheagain indicated that she was available to work from 3 to 1p.m. or II p.m. to 7 a.m. About a week after her layoffMerowski went to the State employment service office inCanbridge where she registered and applied for unemploy-ment compensation. From then until the end of August shevisted the employment service regularly and collected un-employment compensation. During that period she re-ceived no referrals to any jobs from the employment ser-vice.Shortly after her layoff Merowski filed job applicationsat Evergreen Nursing Home in Somerville and NevilleManor Nursing Home in Cambridge. At Evergreen, Mer-owski was interviewed and was told that she would becalled, but she never received a call. She filed both applica-tions after her relatives, who worked at these nursinghomes, told her that there were openings. At some pointafter Merowski left Reagan's and before she entered nurs-ing school she also applied for a job at the Mary EllenNursing Home. Merowski testified that she did not makeapplications at nursing homes in the Cambridge-Somervilleara identified by Respondent's counsel in examining her.She testified also that she did not contact any employmentagencies which placed nurses for the reasons set forthabove in the discussion of her efforts to find work betweenJune 1975 and July 1976.Again Respondent adduced ro evidence to show theavailability of work during the relevant period other thanthe collection of newspaper advertisements from the Bos-ton Globe. From that evidence it appears that on April 10.17, and 24. 1977, the Massachusetts Rehabilitation Hospi-tal in Boston again advertised for nurses aides with a mini-mum of 2 years experience for work on evening and nightshifts. On August 14, 1977. the Sancta Maria Hospital inCambridge advertised for nurses aides with medical or sur-gical hospital experience to work on all shifts, and onMarch 15 and 16. 1977, the William Francis NursingHome in Cambridge advertised for experienced licensedpractical nurses and aides for the 3 to I I or II to 7 shifts.On March 20, 1977, the Evergreen Nursing Home adver-tised for experienced nurses aides for the 3 to II shift.OTIS HOSPITAL '75 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough Merowski was not questioned specifically aboutthis advertisement, she testified that she saw an advertise-ment by Evergreen before she applied there. Other adver-tisements during this period placed by hospitals or nursinghomes clearly indicated that they were for positions out-side the Cambridge-Somerville area.During this period several agencies also advertised fornurses aides. Staff Builders Medical Services of Boston andWaltham advertised on April 10 and 24, 1977, that therewere immediate temporary assignments on nights or week-ends available at both its Boston and Waltham offices. OnMay 15, Staff Builders advertised immediate openings onall shifts in Weston, Waltham, and Newton. On August 21,Staff Builders advertised immediate openings with the big-gest need for evenings and weekends with no reference tolocation. A number of ads from Olsten's Health Care Ser-vices in Boston appeared from one to four times a monthfrom July 1977. Each indicated that an applicant mightwork at his own convenience, any shift, any day, and thatfull and part-time positions were available. On March 6,April 12, and July 26, 1977, Medical Resources HealthCare Services in Newton, Masschusetts, advertised theavailability of full and part-time openings. On March 13and 16, 1977, Metropolitan Nurse, Inc., of Boston adver-tised for nurses aides full or part-time with choice of shifts.On June 12, 1977, Anodyne Medical Services advertisedfor nurses for all shifts, staff and private duty, full andpart-time, in Boston and the suburbs. Medical PersonnelPool advertised on June 12 and 26, 1977, that it was inter-viewing in Boston for its nursing service.For reasons similar to those set forth above in discussionof the period from June 1975 to January 1976 I find thatRespondent also failed to establish that Merowski sufferedwillful loss of earnings or failed to make reasonable effortsto find interim employment between January and Septem-ber, 1977. During this period Merowski regularly visitedthe State employment service and received no referrals.Shortly after her layoff from Reagan's she applied for nurs-es aide positions at three different nursing homes in theCambridge area. The advertisements introduced by Re-spondent include only two which ran briefly for jobs in theCambridge-Somerville area with employers to whom Mer-owski did not apply. There is no evidence otherwise thatthere were openings for which Merowski was qualified inthe Somerville-Cambridge area. Again while it may appearfrom the evidence that Merowski could have persued hersearch with greater diligence, Respondent has failed to sus-tain the burden of proof of its affirmative defenses. I findtherefore that Merowski is entitled to the backpay set forthin the backpay specification as amended at the hearingwith interest.RECOMMENDED ORDER "Upon the basis of the foregoing findings and conclu-sions, it is ordered that the Respondent, Otis Hospital, itsofficers, agents, successors, and assigns, shall pay to EvelynMerowski, as net backpay, the amount of $11,252.22 withinterest at the rate of 6 percent per annum computed in themanner set forth in Isis Plumbing & Heating Co., 138NLRB 716 (1962), as provided in the Board's Decision inthls case.2There shall be deducted from the foregoingamount social security taxes, income tax withholding, andsu-:h other deductions as may be required by the laws ofthe United States or the Commonwealth of Massachusetts." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes1 Florda Steel Corporation, 234 NLRB 1089 (1978). But see also J. HRliuer-Re Mainufacturing (ompn. upra at 1425. 1561.